Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the “means for weighing valuables” corresponds to scales 113, 115, 117 and 119 (Figure 2 of applicant’s specification).
In claim 1, the “means for evaluating said weigh signals” corresponds to controller 125 (Figure 2 of applicant’s specification).
In claim 1, the “means for recording and reporting tampering events” corresponds to communication link 128 (Figure 2 of applicant’s specification).
In claim 19, the “means for evaluating said changes in weight” corresponds to controller 125 (Figure 2 of applicant’s specification).
In claim 19, the “means for recording and reporting tampering events” corresponds to communication link 128 (Figure 2 of applicant’s specification).

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a tamper detecting and inventory monitoring retail safe comprising: a coin storage safe comprising a plurality of shelves; means for weighing valuables placed upon each of the plurality of shelves on an ongoing basis and producing weigh signals means for evaluating said weigh signals for changes to determine if a tampering event has occurred; means for evaluating said weigh signals for changes to monitor changes in inventory events of said valuables; and means for recording and reporting tampering events and changes in inventory events.
Regarding claim 8, the prior art fails to disclose or fairly suggest a method of monitoring rolled coins in a secure storage safe having an inventory of rolled coins, the method comprising: identifying a first authorized user having authority to remove coins from the secure storage safe; opening an access door of the secure storage space; detecting any reduction in weight from a compartment equipped with a weight scale; calculating a number of removed rolls of coins corresponding to each detected reduction in weight; closing the access door; and adjusting the inventory of rolled coins to reflect the number of removed rolls of coins.
Regarding claim 19, the prior art fails to disclose or fairly suggest a tamper detecting and inventory monitoring retail safe comprising: a bank bag storage safe comprising at least one compartment with a weight scale, the weight scale weighing a bank bag upon insertion and removal of the bank bag into the compartment to measure changes in weight as the bank bag is placed in and removed from the at least one compartment on an ongoing basis and producing weigh signals; an interface utilized to enter identifying information for a bank bag by an authorized user; a memory storing said weight and identifying information for the bank bag together; means for evaluating said changes in weight to determine if a tampering event has occurred; means for evaluating said changes in weight to monitor changes in inventory of bank bags; and means for recording and reporting tampering events and changes in inventory.
Dependent claims 2-7 and 9-18 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687